19-09037-cgm       Doc 1      Filed 10/01/19       Entered 10/01/19 12:37:52       Main Document
                                                  Pg 1 of 10


   VIRGINIA & AMBINDER, LLP
   40 Broad Street, 7th Floor
   New York, New York 10004
   (212) 943-9080
   Marc A. Tenenbaum, Esq.
   Counsel for Dr. Gerald Finkel,
   as Chairmanof the Joint Industry
   Board of the Electrical Industry

   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK
   ---------------------------------------------------------x
   In re:                                                   :   Chapter 7
                                                            :
   VINCENT FISCHETTI                                        :   Case No. 19-36092-cgm
   and LINDA FISCHETTI,                                     :
                                                            :
                                       Debtors.             :
   ---------------------------------------------------------x
   DR. GERALD FINKEL, as Chairman of the :
   Joint Industry Board of the Electrical Industry, :           Adv. Pro. No. 19-_____________
                                                            :
                                       Plaintiff,           :
                                                            :
                     -against-                              :
                                                            :
   VINCENT FISCHETTI,                                       :
                                                            :
                                       Defendant.           :
   ---------------------------------------------------------x

                            COMPLAINT TO DETERMINE THAT
                         SPECIFIED DEBT IS NONDISCHARGEABLE

           Plaintiff, Dr. Gerald Finkel, as Chairman of the Joint Industry Board of the

   Electrical Industry, by and through the undersigned counsel, as and for his Complaint

   against Defendant Vincent Fischetti, respectfully alleges as follows:

                                    PRELIMINARY STATEMENT

           1.       This is an action under section 523(c) of the Bankruptcy Code, 11 U.S.C.

   § 523(c), to determine that a specified debt is nondischargeable on the ground that
19-09037-cgm     Doc 1    Filed 10/01/19    Entered 10/01/19 12:37:52         Main Document
                                           Pg 2 of 10


   Defendant committed “fraud or defalcation while acting in a fiduciary capacity,

   embezzlement, or larceny,” within the meaning of section 523(a)(4) of the Bankruptcy

   Code, 11 U.S.C. § 523(a)(4).

          2.      Defendant owned and operated an electrical contracting company that

   withheld money from its employees’ wages for the express purpose of making employee

   contributions to a section 401(k) savings plan, but Defendant caused or permitted these

   assets to be used for other purposes. By causing or permitting the diversion of these

   assets of the 401(k) plan, Defendant deprived his company’s employees of the use of

   their own money for their own retirement. Defendant thereby breached his fiduciary

   duties under the Employee Retirement Income Security Act of 1974, as amended

   (“ERISA”), 29 U.S.C. §§ 1001-1461, and incurred a nondischargeable debt under section

   523(a)(4) of the Bankruptcy Code.

                               JURISDICTION AND VENUE

          3.      This Court has jurisdiction over this adversary proceeding pursuant to 28

   U.S.C. §§ 157 and 1334, and 29 U.S.C. § 1132(e)(1) and (f). This adversary proceeding

   relates to the above-captioned case under Chapter 7 of the Bankruptcy Code, which is

   pending in the United States Bankruptcy Court for the Southern District of New York.

   Plaintiff consents to the entry of a final order or judgment by the Bankruptcy Court.

          4.      Venue is proper in this district under 28 U.S.C. §§ 1391(b)(1) and (2),

   1408, and 1409(a), and 29 U.S.C. § 1132(e)(2).

                                           PARTIES

          5.      Plaintiff, Dr. Gerald Finkel, is the Chairman of the Joint Industry Board of

   the Electrical Industry (the “Joint Industry Board”). The Joint Industry Board maintains




                                               -2-
19-09037-cgm      Doc 1    Filed 10/01/19     Entered 10/01/19 12:37:52           Main Document
                                             Pg 3 of 10


   its principal place of business at 158-11 Harry Van Arsdale Jr. Avenue, Flushing, New

   York 11365.

          6.      Defendant Vincent Fischetti is an individual who resides at 430 Barrett

   Hill Road, Mahopac, New York 10541. Defendant and his wife are the debtors in the

   above-captioned main case.

                                  GENERAL ALLEGATIONS

          7.      The Joint Industry Board is the administrator of various employee benefit

   plans, including the Deferred Salary Plan of the Electrical Industry (the “DSP”),

   established and maintained pursuant to collective bargaining agreements between Local

   Union No. 3 of the International Brotherhood of Electrical Workers, AFL-CIO (the

   “Union”) and employer associations and independent or unaffiliated employers in the

   electrical, elevator, sign, television, burglar alarm and other related industries.

          8.      Eastern Electric Corp. of NY (“Eastern”) is, and at relevant times was, a

   corporation organized under the laws of the State of New York. At relevant times,

   Eastern was engaged in the electrical contracting business in the New York metropolitan

   area. At relevant times, as a member of a signatory association, Eastern was bound by a

   collective bargaining agreement between the Union and the New York Electrical

   Contractors Association, Inc. and the Association of Electrical Contractors, Inc. covering

   the period May 11, 2016 through April 10, 2019 (the “CBA”).

          9.      At relevant times, Eastern was an “employer” within the meaning of

   section 3(5) of ERISA, 29 U.S.C. § 1002(5).

          10.     The DSP is an employee pension benefit plan within the meaning of

   section 3(2) of ERISA, 29 U.S.C. §§ 1002(2); an employee benefit plan within the




                                                 -3-
19-09037-cgm     Doc 1     Filed 10/01/19    Entered 10/01/19 12:37:52         Main Document
                                            Pg 4 of 10


   meaning of section 3(3) of ERISA, 29 U.S.C. §§ 1002(3); and a multiemployer plan

   within the meaning of section 3(37) of ERISA, 29 U.S.C. §§ 1002(37).

          11.     The Joint Industry Board is the “administrator” of the DSP within the

   meaning of section 3(16)(A) of ERISA, 29 U.S.C. § 1002(16)(A) and a “fiduciary” of the

   DSP within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A).

          12.     Plaintiff, as Chairman of the Joint Industry Board, is a “fiduciary” of the

   DSP within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and is

   authorized to bring this action on the DSP’s behalf.

          13.     The DSP is a tax-qualified profit-sharing plan with a cash or deferred

   arrangement within the meaning of section 401(k) of the Internal Revenue Code, 26

   U.S.C. § 401(k).

          14.     The Joint Industry Board and the DSP are intended third-party

   beneficiaries of the CBA. Pursuant to the CBA, employers are required to deduct a

   specified percentage from the weekly wages of each eligible employee and to remit such

   amounts, plus any additional salary deferrals made at the election of the employee

   (together, “Employee Contributions”) to the DSP, along with related payroll reports. The

   Employee Contributions are employee-elective contributions that, but for the salary

   deferrals, would have been paid to the employees as wages.

          15.     Employers are required to send all Employee Contributions and related

   payroll data to the DSP in care of Prudential Financial, Inc. (“Prudential”), the third-party

   record-keeper and investment manager retained by the Joint Industry Board for such

   purposes. All Employee Contributions are allocated to individual accounts in the names

   of the covered employees, who are entitled to direct the investment of the Employee




                                               -4-
19-09037-cgm     Doc 1    Filed 10/01/19       Entered 10/01/19 12:37:52    Main Document
                                              Pg 5 of 10


   Contributions from among various investment alternatives selected by the Joint Industry

   Board in conjunction with Prudential.

          16.     During each week from May 4 through June 28, 2017, Eastern employed

   individuals who performed work covered by the CBA.

          17.     For each week from May 4 through June 28, 2017, Eastern paid wages to

   those employees.

          18.     For each week from May 4 through June 28, 2017, Eastern was required to

   withhold Employee Contributions from its employees’ wages and to remit them to the

   DSP.

          19.     For May 4 through June 28, 2017, Eastern withhheld Employee

   Contributions in the amount of at least $14,798.82 from its employees’ wages but failed

   to remit any of these Employee Contributions to the DSP.

          20.     Shortly thereafter, Eastern ceased business operations.

          21.     Defendant is, and at relevant times was, an officer, director, managing

   executive and/or principal shareholder of Eastern.

          22.     At relevant times, Defendant exercised authority and control over money

   and other property in the possession of Eastern, including Employee Contributions to the

   DSP that Eastern withheld from its employees’ wages.

          23.     Defendant failed to cause Eastern to turn these assets over to the DSP.

   Instead, Defendant used these assets, or caused or permitted Eastern to use these assets,

   for other personal or business purposes.




                                                -5-
19-09037-cgm      Doc 1     Filed 10/01/19    Entered 10/01/19 12:37:52        Main Document
                                             Pg 6 of 10


                                 FIRST CLAIM FOR RELIEF

          24.     Plaintiff repeats the allegations set forth in paragraphs 1-23 above and

   incorporates them herein by reference.

          25.     Pursuant to ERISA and the regulations thereunder, including 29 C.F.R.

   § 2510.3-102, the Employee Contributions that Eastern withheld from its employees’

   wages constituted “assets” of the DSP.

          26.     Defendant controlled these assets and was therefore a “fiduciary” of the

   DSP within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and

   section 523(a)(4) of the Bankruptcy Code, 11 U.S.C. § 523(a)(4).

          27.     By the foregoing acts and omissions, Defendant failed to discharge his

   fiduciary duties solely in the interest of the DSP’s participants and their beneficiaries, as

   required by 29 U.S.C. § 1104(a)(1). Defendant thereby committed fraud or defalcation

   while acting in a fiduciary capacity, embezzlement, or larceny, within the meaning of

   11 U.S.C. § 523(a)(4).

          28.     Consequently, pursuant to 11 U.S.C. § 523(a)(4) and 29 U.S.C. § 1109(a),

   Defendant owes the DSP a nondischargeable debt in the amount of $14,798.82, plus

   interest or lost earnings thereon.

                               SECOND CLAIM FOR RELIEF

          29.     Plaintiff repeats the allegations set forth in paragraphs 1-28 above and

   incorporates them herein by reference.

          30.     By the foregoing acts and omissions, Defendant failed to act for the

   exclusive purpose of providing benefits to the DSP’s participants and beneficiaries and

   defraying reasonable expenses of administering the DSP, as required by 29 U.S.C.




                                               -6-
19-09037-cgm      Doc 1    Filed 10/01/19    Entered 10/01/19 12:37:52       Main Document
                                            Pg 7 of 10


   § 1104(a)(1)(A). Defendant thereby committed fraud or defalcation while acting in a

   fiduciary capacity, embezzlement, or larceny, within the meaning of 11 U.S.C.

   § 523(a)(4).

          31.     Consequently, pursuant to 11 U.S.C. § 523(a)(4) and 29 U.S.C. § 1109(a),

   Defendant owes the DSP a nondischargeable debt in the amount of $14,798.82, plus

   interest or lost earnings thereon.

                                 THIRD CLAIM FOR RELIEF

          32.     Plaintiff repeats the allegations set forth in paragraphs 1-31 above and

   incorporates them herein by reference.

          33.     By the foregoing acts and omissions, Defendant failed to act with the care,

   skill, prudence, and diligence under the circumstances then prevailing that a prudent

   person acting in a like capacity and familiar with such matters would use in the conduct

   of an enterprise of a like character and with like aims, as required by 29 U.S.C.

   § 1104(a)(1)(B). Defendant thereby committed fraud or defalcation while acting in a

   fiduciary capacity, embezzlement, or larceny, within the meaning of 11 U.S.C.

   § 523(a)(4).

          34.     Consequently, pursuant to 11 U.S.C. § 523(a)(4) and 29 U.S.C. § 1109(a),

   Defendant owes the DSP a nondischargeable debt in the amount of $14,798.82, plus

   interest or lost earnings thereon.

                               FOURTH CLAIM FOR RELIEF

          35.     Plaintiff repeats the allegations set forth in paragraphs 1-34 above and

   incorporates them herein by reference.




                                              -7-
19-09037-cgm       Doc 1   Filed 10/01/19    Entered 10/01/19 12:37:52      Main Document
                                            Pg 8 of 10


          36.      At relevant times, Defendant and Eastern were “parties in interest” with

   respect to the DSP within the meaning of section 3(14) of ERISA, 29 U.S.C. § 1002(14).

          37.      By the foregoing acts and omissions, Defendant caused the DSP to enter

   into a transaction that he knew or should have known constituted a direct or indirect

   transfer of the DSP’s assets to a party in interest, in contravention of 29 U.S.C.

   § 1106(a)(1)(D). Defendant thereby committed fraud or defalcation while acting in a

   fiduciary capacity, embezzlement, or larceny, within the meaning of 11 U.S.C.

   § 523(a)(4).

          38.      Consequently, pursuant to 11 U.S.C. § 523(a)(4) and 29 U.S.C. § 1109(a),

   Defendant owes the DSP a nondischargeable debt in the amount of $14,798.82, plus

   interest or lost earnings thereon.

                                 FIFTH CLAIM FOR RELIEF

          39.      Plaintiff repeats the allegations set forth in paragraphs 1-38 above and

   incorporates them herein by reference.

          40.      By the foregoing acts and omissions, Defendant dealt with the DSP’s

   assets in his own interests and for his own account, in contravention of 29 U.S.C.

   § 1106(b)(1).    Defendant thereby committed fraud or defalcation while acting in a

   fiduciary capacity, embezzlement, or larceny, within the meaning of 11 U.S.C.

   § 523(a)(4).

          41.      Consequently, pursuant to 11 U.S.C. § 523(a)(4) and 29 U.S.C. § 1109(a),

   Defendant owes the DSP a nondischargeable debt in the amount of $14,798.82, plus

   interest or lost earnings thereon.




                                              -8-
19-09037-cgm      Doc 1    Filed 10/01/19    Entered 10/01/19 12:37:52          Main Document
                                            Pg 9 of 10


                                 SIXTH CLAIM FOR RELIEF

           42.    Plaintiff repeats the allegations set forth in paragraphs 1-41 above and

   incorporates them herein by reference.

           43.    At relevant times, Eastern’s interests were adverse to the DSP’s interests.

           44.    At relevant times, Defendant’s interests were adverse to the DSP’s

   interests.

           45.    By the foregoing acts and omissions, Defendant acted in transactions

   involving the DSP on behalf of one or more parties whose interests were adverse to the

   interests of the DSP and the interests of its participants and beneficiaries, in contravention

   of 29 U.S.C. § 1106(b)(2). Defendant thereby committed fraud or defalcation while

   acting in a fiduciary capacity, embezzlement, or larceny, within the meaning of 11 U.S.C.

   § 523(a)(4).

           46.    Consequently, pursuant to 11 U.S.C. § 523(a)(4) and 29 U.S.C. § 1109(a),

   Defendant owes the DSP a nondischargeable debt in the amount of $14,798.82, plus

   interest or lost earnings thereon.

                               SEVENTH CLAIM FOR RELIEF

           47.    Plaintiff repeats the allegations set forth in paragraphs 1-46 above and

   incorporates them herein by reference.

           48.    By the foregoing acts and omissions, Defendant received consideration for

   his own personal account from one or more parties dealing with the DSP in connection

   with transactions involving the DSP’s assets, in contravention of 29 U.S.C. § 1106(b)(3).

   Defendant thereby committed fraud or defalcation while acting in a fiduciary capacity,

   embezzlement, or larceny, within the meaning of 11 U.S.C. § 523(a)(4).




                                                -9-
19-09037-cgm       Doc 1    Filed 10/01/19 Entered 10/01/19 12:37:52              Main Document
                                          Pg 10 of 10


             49.    Consequently, pursuant to 11 U.S.C. § 523(a)(4) and 29 U.S.C. § 1109(a),

   Defendant owes the DSP a nondischargeable debt in the amount of $14,798.82, plus

   interest or lost earnings thereon.

                                     PRAYER FOR RELIEF

             WHEREFORE, Plaintiff respectfully requests that this Court:

             (1)    Render judgment against Defendant for a nondischargeable debt to the

   DSP in the amount of $14,798.82, plus interest or lost earnings thereon;

             (2)    Award Plaintiff the reasonable attorneys’ fees, costs, and expenses

   incurred in prosecuting this action; and

             (3)    Award Plaintiff such further legal, equitable, or other relief as is just and

   proper.

   Dated: New York, New York               Respecfully submitted,
          October 1, 2019
                                           VIRGINIA & AMBINDER, LLP


                                   By:     /s/ Marc A. Tenenbaum              _
                                           Marc A. Tenenbaum
                                           40 Broad Street, 7th Floor
                                           New York, New York 10004
                                           (212) 943-9080
                                           Counsel for Plaintiff Dr. Gerald Finkel, as
                                           Chairman of the Joint Industry Board of the
                                           Electrical Industry




                                                -10-
